


Exhibit 10.1




KIMBALL INTERNATIONAL, INC.
AMENDED AND RESTATED 2003 STOCK OPTION AND INCENTIVE PLAN


1. Plan Purpose. The purpose of the Kimball International, Inc. Amended and
Restated 2003 Stock Option and Incentive Plan is (i) to align the personal
interests of Plan Participants with those of the shareholders of the Company,
(ii) to encourage key individuals to accept or continue employment or service
with the Company and its subsidiaries, and (iii) to furnish incentive to such
key individuals to improve operations and increase profits by providing such key
individuals the opportunity to acquire Common Stock of the Company or to receive
monetary payments based on the value of such Common Stock. It is intended that
certain Awards granted under the Plan will qualify as performance-based
compensation within the meaning of section 162(m) of the Code, to the extent
applicable.
2. Definitions. The following definitions are applicable to the Plan:
“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Code sections 424(e) and (f), respectively.
“Award” means the grant by the Committee of Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Unrestricted Shares,
Restricted Shares, Restricted Share Units, Performance Shares, Performance
Units, Exchange Rights or any combination thereof, as provided in the Plan.
“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.
“Committee” means the Committee appointed by the Board pursuant to Section 3
hereof.
“Common Stock” means shares of Class A common stock, par value of $.05 per
share, of the Company and/or shares of Class B common stock, par value of $.05
per share, of the Company, as constituted on the effective date of the Plan, and
any other shares into which such Common Stock shall thereafter be changed by
reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or the like.
“Company” means Kimball International, Inc., an Indiana corporation.
“Continuous Service” means, in the case of an Employee, the absence of any
interruption or termination of service as an Employee of the Company or an
Affiliate; and in the case of an individual who is not an Employee, the absence
of any interruption or termination of the service relationship between the
individual and the Company or an Affiliate. Service will not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of a Participant's transfer
between the Company and an Affiliate or any successor to the Company.
“Director” means any individual who is a member of the Board.
“Disability” means, with respect to a Participant, a physical or mental
impairment that would entitle the Participant to benefits under the Company's
long-term disability plan.
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
“Economic Profit” means net income of the Company less the Company's cost of
capital. Economic Profit shall be calculated under this Plan in the same manner
in which it is calculated for purposes of the Company's Profit Sharing Incentive
Bonus Plan.
“Employee” means any person, including an officer, who is employed by the
Company or any Affiliate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rights” means an Award granted to a Participant pursuant to Section 16
hereof.
“Exercise Price” means the price per Share at which the Shares subject to an
Option may be purchased upon exercise of the Option.
“Incentive Stock Option” means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan that is intended to qualify under
Code section 422.
“Market Value” means, with respect to any Share of Common Stock (regardless of
whether it is Class A common stock or Class B common stock), the closing sales
price of one Share of Class B common stock for the market trading day on the
date




--------------------------------------------------------------------------------




of the determination (or if no sales of Shares of Class B common stock were
reported on that date, on the last trading day on which sales of Shares of Class
B common stock were reported) on The NASDAQ Stock Market LLC (“NASDAQ”), or, if
the Shares of Class B common stock are not then listed on NASDAQ, on the
principal exchange on which the Shares of Class B common stock are then listed
for trading, or, if no Shares of Class B common stock are then listed for
trading on any exchange, the mean between the last reported “bid” and “asked”
prices of one Share of Class B common stock, as reported by an over-the-counter
market or by any other customary financial reporting service or system then in
use, for the market trading day on the date of determination (or if there were
no “bid” or “asked” prices reported on that date, on the last trading day on
which “bid” and “asked” prices were reported), or, if no such reported prices
are available, the fair market value on such date of one Share of Common Stock
as the Committee shall determine consistently with the standards for determining
fair market value under Code section 409A and its interpretive regulations.
“Non-Qualified Stock Option” means an option to purchase Shares granted by the
Committee pursuant to the terms of the Plan, which option is not intended to
qualify under Code section 422.
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
“Participant” means any individual selected by the Committee to receive an
Award.
“Performance Cycle” means the period of time, designated by the Committee, over
which Performance Shares or Performance Units may be earned.
“Performance Shares” means Shares awarded pursuant to Section 15 hereof.
“Performance Unit” means an equity-related unit of interest awarded pursuant to
Section 15 hereof, other than a Performance Share.
“Plan” means the Kimball International, Inc. Amended and Restated 2003 Stock
Option and Incentive Plan.
“Reorganization” means the liquidation or dissolution of the Company, or any
merger, share exchange, consolidation or combination of the Company (other than
a merger, share exchange, consolidation or combination in which the Company is
the continuing entity and which does not result in the outstanding Shares being
converted into or exchanged for different securities, cash or other property or
any combination thereof), or the sale of all or substantially all of the assets
of the Company.
“Restricted Period” means the period of time selected by the Committee for the
purpose of determining when restrictions are in effect under Section 13 hereof
with respect to Restricted Shares.
“Restricted Shares” means Shares that have been contingently awarded to a
Participant by the Committee subject to the restrictions referred to in Section
13 hereof, so long as such restrictions are in effect.
“Restricted Share Unit” means an Award, granted to a Participant pursuant to
Section 14 hereof, of a right to receive a payment in the future based on the
value of Common Stock.
“Retirement” means, with respect to a Participant, termination of Continuous
Service, for any reason other than death, after the Participant has attained the
minimum retirement age under the governmental retirement system for the
applicable country (age 62 in the United States).
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means the shares of Common Stock.
“Stock Appreciation Rights” means an Award granted to a Participant pursuant to
Section 12 hereof.
“Unrestricted Shares” means Shares awarded to a Participant by the Committee
without any restrictions.
3. Administration. The Plan will be administered by a Committee of the Board,
which will consist of three or more members of the Board, each of whom will be
an independent director within the meaning of the rules and regulations of
NASDAQ, a “non-employee director” as provided under Rule 16b-3 of the Exchange
Act, and an “outside director” as provided under Code section 162(m). The
members of the Committee will be appointed by the Board. Except as limited by
the express provisions of the Plan, the Committee will have sole and complete
authority and discretion to (a) select Participants and grant Awards; (b)
determine the number of Shares to be subject to types of Awards generally, as
well as to individual Awards granted under the Plan; (c) determine the terms and
conditions upon which Awards will be granted under the Plan; (d) prescribe the
form and terms of Award Agreements; (e) establish procedures and regulations for
the administration of the Plan; (f) interpret the Plan; and (g) make all
determinations deemed necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, the Committee may delegate to certain executive
officers of the Company selected by the Committee the authority to grant Awards
to Employees or consultants of the Company or its Affiliates, subject to
specified volume limitations and other conditions determined by the Committee.
The Committee may not delegate authority to grant Awards to any “Officer,” as
such term is defined in Rule 16a-1(f) of the Exchange Act.
A majority of the Committee will constitute a quorum, and the acts of a majority
of the members present at any




--------------------------------------------------------------------------------




meeting at which a quorum is present, or acts approved in writing by all members
of the Committee without a meeting, will be acts of the Committee. All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan will be final, conclusive, and binding on all persons, and will be
given the maximum deference permitted by law.
4. Participants. The Committee may select from time to time Participants in the
Plan from those Directors, Employees or consultants of the Company or its
Affiliates who, in the opinion of the Committee, have the capacity for
contributing in a substantial measure to the successful performance of the
Company or its Affiliates, and in the case of consultants, are natural persons
who provide services to the Company or any Affiliate, other than in connection
with a capital raising transaction or promoting or maintaining a market in the
Company's Common Stock.
5. Substitute Options. In the event the Company or an Affiliate consummates a
transaction described in Code section 424(a), persons who become Employees or
Directors on account of such transaction may be granted Options in substitution
for Options granted by the former employer. The Committee, in its sole
discretion and consistent with Code section 424(a) shall determine the number
and Exercise Price of the substitute Options.
6. Shares Subject to Plan and Limitations on Grants. Subject to adjustment by
the operation of Section 17 hereof:
(a) The maximum number of Shares that may be issued with respect to Awards made
under the Plan is Five Million (5,000,000) Shares.
(b) The maximum number of Shares that may be issued with respect to Incentive
Stock Options under the Plan is Five Million (5,000,000) Shares.
(c) Limits on Awards to Individual Participants. The maximum number of Shares
that may be granted under the Plan to any Participant in any single calendar
year under all forms of Awards will not exceed 400,000 Shares. No Participant
may be granted, in any single calendar year, Options and/or Stock Appreciation
Rights to purchase more than 400,000 Shares of Common Stock.
(d) The Shares with respect to which Awards may be made under the Plan may
either be authorized and unissued Shares or issued Shares heretofore or
hereafter reacquired and held as treasury Shares. Any Award that expires,
terminates or is surrendered for cancellation, or with respect to Restricted
Shares, which is forfeited (so long as any cash dividends paid on such Shares
are also forfeited), may be subject to new Awards under the Plan with respect to
the number of Shares as to which an expiration, termination, cancellation or
forfeiture has occurred. Additionally, Shares that are withheld by the Company
or delivered by the Participant to the Company in order to satisfy payment of
the Exercise Price or any tax withholding obligation and Shares granted pursuant
to an Award Agreement which is subsequently settled in cash rather than Shares,
may be subject to new Awards under the Plan.
7. General Terms and Conditions of Options.
(a) The Committee will have full and complete authority and discretion, except
as expressly limited by the Plan, to grant Options and to prescribe the terms
and conditions (which need not be identical among Participants) of the Options.
Each Option will be evidenced by an Award Agreement that will specify: (i) the
Exercise Price, (ii) the number of Shares subject to the Option, (iii) the
expiration date of the Option, (iv) the manner, time and rate (cumulative or
otherwise) of exercise of the Option, (v) the restrictions, if any, to be placed
upon the Option or upon Shares that may be issued upon exercise of the Option,
(vi) the conditions, if any, under which a Participant may transfer or assign
Options, and (vii) any other terms and conditions as the Committee, in its sole
discretion, may determine.
(b) The Committee shall not, without the further approval of the shareholders of
the Company, authorize the amendment of any outstanding Option Award Agreement
to reduce the Exercise Price. Furthermore, no Option shall be cancelled and
replaced with an Option having a lower Exercise Price without further approval
of the shareholders of the Company. Notwithstanding any other provision under
the Plan, the Exercise Price for any Option awarded under the Plan may not be
less than the Market Value of the Shares on the date of grant.
8. Exercise of Options.
(a) Except as provided in Section 19 hereof, an Option granted under the Plan
will be exercisable only by the Participant, and except as provided in Section 9
hereof or as otherwise set forth in the Award Agreement, no Option may be
exercised unless at the time the Participant exercises the Option, the
Participant has maintained Continuous Service since the date of the grant of the
Option.
(b) To exercise an Option under the Plan, the Participant must give written
notice to the Company specifying the number of Shares with respect to which the
Participant elects to exercise the Option together with full payment of the
Exercise Price. The date of exercise will be the date on which the notice is
received by the Company. Payment may be made (i) in cash (including check, bank
draft, wire transfer or money order), (ii) by tendering Shares already owned by
the Participant for at least six (6) months prior to the date of exercise and
having a Market Value on the date of




--------------------------------------------------------------------------------




exercise equal to part or all of the Exercise Price, (iii) by the delivery of a
certificate of ownership in which the Participant certifies ownership of Shares
already owned by the Participant for at least six (6) months prior to the date
of exercise and having a Market Value on the date of exercise equal to part or
all of the Exercise Price (in which case the Company shall withhold the number
of Shares certified from the number delivered pursuant to such exercise), (iv)
by payment through a broker under a cashless exercise program implemented by the
Company in connection with the Plan, or (v) by any other means determined by the
Committee in its sole discretion.
9. Termination of Options. Unless otherwise specifically provided elsewhere in
the Plan or by the Committee in the Award Agreement or any amendment thereto,
Options will terminate as provided in this Section.
(a) Unless sooner terminated under the provisions of this Section, Options will
expire on the earlier of the date specified in the Award Agreement or the
expiration of ten (10) years from the date of grant.
(b) If the Continuous Service of a Participant is terminated by the Company for
any reason whatsoever, or is terminated by the Participant for any reason other
than death, Disability or Retirement, all rights under any Options granted to
the Participant will terminate immediately upon the Participant's cessation of
Continuous Service.
(c) In the event of the Participant's death or Disability, the Participant or
the Participant's beneficiary, as the case may be, may exercise outstanding
Options to the extent that the Participant was entitled to exercise the Options
at the date of cessation of Continuous Service, but only within the one-year
period immediately succeeding the Participant's cessation of Continuous Service
by reason of death or Disability, and in no event after the applicable
expiration date of the Options.
(d) In the event of the Participant's Retirement, all of the Participant's
outstanding Options shall vest immediately and become exercisable, but only
within the two-year period immediately succeeding the date of Retirement, and in
no event after the applicable expiration date of the Options.
(e) Notwithstanding the provisions of the foregoing paragraphs of this Section
9, the Committee may, in its sole discretion, establish different terms and
conditions pertaining to the effect of the cessation of Continuous Service, to
the extent permitted by applicable federal and state law and in no event after
the applicable expiration date of the Options.
10. Restrictive Covenants. In its discretion, the Committee may condition the
grant of any Option under the Plan upon the Participant agreeing to reasonable
covenants in favor of the Company and/or any Affiliate (including, without
limitation, covenants not to compete, not to solicit employees and customers,
and not to disclose confidential information) that may have effect following the
termination of employment with the Company or any Affiliate, and after the
Option has been exercised, including, without limitation, the requirement to
disgorge any profit, gain or other benefit received upon exercise of the Option
prior to any breach of any covenant.
11. Incentive Stock Options.
(a) Incentive Stock Options may be granted only to Participants who are
Employees. Any provisions of the Plan to the contrary notwithstanding, (i) no
Incentive Stock Option will be granted after the earlier of ten (10) years from
the date the Plan, as amended and restated, is approved by the Company's
shareholders or the termination date of the Plan as set forth in Section 27
hereof, (ii) no Incentive Stock Option will be exercisable more than ten (10)
years from the date the Incentive Stock Option is granted, (iii) the Exercise
Price of any Incentive Stock Option will not be less than the Market Value per
Share on the date such Incentive Stock Option is granted, (iv) any Incentive
Stock Option will not be transferable by the Participant to whom such Incentive
Stock Option is granted other than by will or the laws of descent and
distribution and will be exercisable during the Participant's lifetime only by
such Participant, (v) no Incentive Stock Option will be granted that would
permit a Participant to acquire, through the exercise of Incentive Stock Options
in any calendar year, under all plans of the Company and its Affiliates, Shares
having an aggregate Market Value (determined as of the time any Incentive Stock
Option is granted) in excess of $100,000 (determined by assuming that the
Participant will exercise each Incentive Stock Option on the date that such
Option first becomes exercisable), and (vi) no Incentive Stock Option may be
exercised more than three (3) months after the Participant's cessation of
Continuous Service for any reason other than death or Disability.
Notwithstanding the foregoing, in the case of any Participant who, at the date
of grant, owns shares possessing more than 10% of the total combined voting
power of all classes of capital stock of the Company or any Affiliate, the
Exercise Price of any Incentive Stock Option will not be less than 110% of the
Market Value per Share on the date such Incentive Stock Option is granted and
such Incentive Stock Option shall not be exercisable more than five years from
the date such Incentive Stock Option is granted.
(b) Notwithstanding any other provisions of the Plan, if for any reason an
Option granted under the Plan that is intended to be an Incentive Stock Option
fails to qualify as an Incentive Stock Option, such Option will be deemed to be
a Non-Qualified Stock Option, and such Option will be deemed to be fully
authorized and validly issued under




--------------------------------------------------------------------------------




the Plan.
12. Stock Appreciation Rights. The Committee may, in its discretion, grant Stock
Appreciation Rights in connection with all or any part of an Option granted
under the Plan. Each Stock Appreciation Right shall be subject to such terms and
conditions consistent with the Plan as the Committee shall determine from time
to time and as may be set forth in an Award Agreement, including the following:
(a) A Stock Appreciation Right may be made part of an Option at the time of its
grant or at any time thereafter during the Option term.
(b) Each Stock Appreciation Right will entitle the holder to elect to receive,
in lieu of exercising the Option to which it relates, an amount (in cash or in
Common Stock, or a combination thereof, all in the sole discretion of the
Committee) equal to 100% of the excess of:
(i) the Market Value per Share of the Common Stock on the date of exercise of
such right, multiplied by the number of Shares with respect to which the right
is being exercised, over
(ii) the aggregate Exercise Price for such number of Shares.
(c) Each Stock Appreciation Right will be exercisable at the time, in the manner
and to the extent the Option to which it relates is exercisable.
(d) Upon exercise of a Stock Appreciation Right, the Option (or portion thereof)
with respect to which such right is exercised shall be surrendered and shall not
thereafter be exercisable.
(e) Exercise of a Stock Appreciation Right will reduce the number of Shares
purchasable pursuant to the related Option and available for issuance under the
Plan to the extent of the number of Shares with respect to which the right is
exercised, whether or not any portion of the payment made upon exercise of such
right is made in Common Stock.
13. Terms and Conditions of Unrestricted Shares and Restricted Shares. The
Committee will have full and complete authority, subject to the limitations of
the Plan, to grant Awards of Unrestricted Shares and Restricted Shares and to
prescribe the terms and conditions (which need not be identical among
Participants) in respect of the Awards. Unless the Committee otherwise
specifically provides in the Award Agreement, an Award of Restricted Shares will
be subject to the following provisions:
(a) At the time of an Award of time-based Restricted Shares, the Committee will
establish for each Participant a time-based Restricted Period during which, or
at the expiration of which, the Restricted Shares will vest if the Participant
remains in Continuous Service. The vesting of Restricted Shares may also be
conditioned upon the attainment of specified Performance Goals (as defined in
Section 15 hereof) within specified Performance Cycles. Subject to paragraph (g)
of this Section, the Participant will have all the rights of a shareholder with
respect to the Restricted Shares, including, but not limited to, the right to
receive all dividends paid on the Restricted Shares and the right to vote the
Restricted Shares. The Committee will have the authority, in its discretion, to
accelerate the time at which any or all of the time-based restrictions will
lapse with respect to any Restricted Shares prior to the expiration of the
Restricted Period, or to remove any or all time-based restrictions, whenever it
may determine that such action is appropriate by reason of changes in applicable
tax or other laws or other changes in circumstances occurring after the
commencement of the Restricted Period.
(b) If a Participant ceases Continuous Service for any reason other than death,
Disability or Retirement, before the Restricted Shares have vested, a
Participant's rights with respect to the unvested portion of the Restricted
Shares will terminate and be returned to the Company.
(c) If a Participant ceases Continuous Service by reason of death, Disability or
Retirement before any time-based Restricted Period has expired, the Restricted
Shares will become fully vested.
(d) The Committee, in its sole discretion, may establish guidelines providing
that if a Participant ceases Continuous Service before the end of a Performance
Cycle by reason of death, Disability or Retirement, the Participant will be
entitled to a prorated payment, following the close of the applicable
Performance Cycle, with respect to any performance-based Restricted Shares that
were earned during the Performance Cycle.
(e) Each certificate issued in respect to Restricted Shares will be registered
in the name of the Participant and deposited by the Participant, together with a
stock power endorsed in blank, with the Company and will bear the following (or
a similar) legend:
“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Kimball International, Inc. Amended and Restated 2003 Stock Option and Incentive
Plan, and an Award Agreement entered into between the registered




--------------------------------------------------------------------------------




owner and Kimball International, Inc. Copies of the Plan and Award Agreement are
on file in the office of the Secretary of Kimball International, Inc.”
(f) At the time of an Award of Restricted Shares, the Participant will enter
into an Award Agreement with the Company in a form specified by the Committee
agreeing to the terms and conditions of the Award.
(g) At the time of an Award of Restricted Shares, the Committee may, in its
discretion, determine that the payment to the Participant of cash dividends
declared or paid on the Restricted Shares by the Company, or a specified portion
thereof, will be deferred until the lapsing of the restrictions imposed with
respect to the Restricted Shares, and will be held by the Company for the
account of the Participant until such time. In the event of deferral, there will
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends,
together with accrued interest, will be made at the end of the applicable
Restricted Period as originally established, and any Committee decision, under
paragraph (a) of this Section, to accelerate the lapse of time-based
restrictions on Restricted Shares will not accelerate the payment of deferred
dividends and accrued interest. In addition, distributions in the form of Common
Stock shall be subject to the same restrictions as the underlying Restricted
Shares.
(h) At the expiration of the restrictions imposed by this Section, the Company
will redeliver to the Participant the certificate(s) and stock powers, deposited
with the Company pursuant to paragraph (e) of this Section and the Shares
represented by the certificate(s) will be free of all restrictions.
(i) No Award of Restricted Shares may be assigned, transferred or encumbered.
14. Terms and Conditions of Restricted Share Units. The Committee will have full
and complete authority, subject to the limitations of the Plan, to grant Awards
of Restricted Share Units and to prescribe the terms and conditions (which need
not be identical among Participants) in respect of the Awards, which shall be
evidenced by an Award Agreement. Unless the Committee otherwise specifically
provides in the Award Agreement, an Award of Restricted Share Units will be
subject to the following provisions:
(a) At the time of an Award of Restricted Share Units, the Committee will
establish for each Participant the number of shares of Common Stock subject to
the Award and any time-based period or periods at which the Award will be paid.
Payment of the Award may also be conditioned upon the attainment of specified
Performance Goals (as defined in Section 15 hereof) within specified Performance
Cycles.
(b) If a Participant ceases Continuous Service for any reason other than death,
Disability or Retirement before the payment date of any portion of the
Restricted Share Units, a Participant's rights with respect to the unvested
portion of the Restricted Share Units will terminate.
(c) Subject to Section 25 hereof, if a Participant ceases Continuous Service by
reason of death, Disability or Retirement before the vesting and payment date of
any time-based portion of the Restricted Share Units, the time-based Restricted
Share Units will become fully vested and payable.
(d) Subject to Section 25 hereof, the Committee, in its sole discretion, may
establish guidelines providing that if a Participant ceases Continuous Service
before the end of a Performance Cycle by reason of death, Disability or
Retirement, the Participant will be entitled to a prorated payment, following
the close of the applicable Performance Cycle, with respect to any
performance-based Restricted Share Units that were earned during the Performance
Cycle.
(e) The Committee shall determine whether payment shall be made in cash, Common
Stock, or a combination of the two. Unless the Committee determines otherwise,
payment will be equal to the number of Restricted Share Units payable multiplied
by (i) the Market Value of a share of Common Stock at the time of vesting, plus
(ii) the sum of all dividends credited on a share of Common Stock during the
period commencing on the date of the Restricted Share Unit Award and ending on
the date of vesting.
(f) Subject to the terms of Section 23 hereof for any Restricted Share Units
intended to qualify as performance-based compensation, the Committee may, in its
sole discretion when it finds that such an action would be in the best interests
of the Company, waive in whole or in part any or all remaining time-based
restrictions with respect to the Restricted Share Units of a Participant who
terminates employment before the Restricted Share Units are fully vested. If the
Committee waives any such restrictions, the affected Restricted Share Units will
continue to be paid at the time originally established under paragraph (a) of
this Section, without acceleration.
(g) Restricted Share Units are not transferable, except that a Participant may
designate a beneficiary to receive any amount payable with respect to Restricted
Share Units on the Participant's death.








--------------------------------------------------------------------------------




15. Performance Shares and Performance Units.
(a) The Committee, in its sole discretion, may from time to time authorize the
grant of Performance Shares and Performance Units upon the achievement of
performance goals (which may be cumulative and/or alternative) within a
designated Performance Cycle as may be established, in writing, by the Committee
based on any one or any combination of the following business criteria (the
“Performance Goals”): (i) Economic Profit; (ii) earnings per share; (iii) return
on equity; (iv) return on assets; (v) operating income; (vi) market value per
share; (vii) EBITDA; (viii) cash flow; (ix) net income (before or after taxes);
(x) revenues; (xi) cost reduction goals; (xii) market share; and (xiii) total
return to shareholders.
(b) In the case of Performance Units, the Committee shall determine the value of
Performance Units under each Award.
(c) As determined in the discretion of the Committee, Performance Goals may
differ among Participants and/or relate to performance on a Company-wide or
divisional basis.
(d) At such time as it is certified, in writing, by the Committee that the
Performance Goals established by the Committee have been attained or otherwise
satisfied within the Performance Cycle, the Committee will authorize the payment
of Performance Shares or Performance Units in the form of cash or Shares
registered in the name of the Participant, or a combination of cash and Shares,
equal to the value of the Performance Shares or Performance Units at the end of
the Performance Cycle. Payment shall be made in a lump sum within two and
one-half months following the close of the applicable Performance Cycle.
(e) The grant of an Award of Performance Shares or Performance Units will be
evidenced by an Award Agreement containing the terms and conditions of the Award
as determined by the Committee. To the extent required under Code section
162(m), the business criteria under which Performance Goals are determined by
the Committee will be resubmitted to shareholders for reapproval no later than
the first shareholder meeting that occurs in the fifth year following the year
in which shareholders previously approved the Plan.
(f) If the Participant ceases Continuous Service before the end of a Performance
Cycle for any reason other than Disability, death or Retirement, the Participant
will forfeit all rights with respect to any Performance Shares or Performance
Units that were being earned during the Performance Cycle. The Committee, in its
sole discretion, may establish guidelines providing that if a Participant ceases
Continuous Service before the end of a Performance Cycle by reason of
Disability, death or Retirement, the Participant will be entitled to a prorated
payment, following the close of the applicable Performance Cycle, with respect
to any Performance Shares or Performance Units that were earned during the
Performance Cycle.
16. Exchange Rights.
(a) The Committee, in its sole discretion, may from time to time authorize the
grant of Exchange Rights to certain key Employees under the Plan. An Exchange
Right will entitle the holder to exchange Shares of Class B common stock for
Shares of Class A common stock on a one-for-one basis, subject to such terms and
conditions as are established by the Committee.
(b) Each Exchange Right under the Plan shall relate to a specified number of
Shares of Class B common stock which may be exchangeable for the same number of
Shares of Class A common stock, and shall specify the period or periods for the
exercise of the Exchange Right. Upon the exercise of an Exchange Right, the
aggregate number of Shares available under the Plan shall be reduced by the
number of Shares of Class A common stock issued in exchange for Shares of Class
B common stock.
(c) The grant of an Award of Exchange Rights will be evidenced by an Award
Agreement containing the terms and conditions of the Award as determined by the
Committee.
(d) If the Participant ceases Continuous Service for any reason before the
Participant exercises any Exchange Right (or portion thereof) granted to such
Participant, then such Participant will forfeit all rights with respect to any
remaining Exchange Right (or portion thereof) existing immediately before such
cessation of Continuous Service.
17. Adjustments Upon Changes in Capitalization. In the event of any change in
the outstanding Shares subsequent to the effective date of the Plan by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of shares, merger, consolidation or any change in the corporate
structure or Shares of the Company, such adjustments will be made in the maximum
aggregate number and class of Shares as to which Awards may be granted under the
Plan, the individual limits set forth in Section 6(c) hereof, the number and
class of Shares subject to outstanding Awards, the Exercise Price, grant price
or other price of Shares subject to outstanding Awards, any performance
conditions relating to Shares, the Market Value of Shares or per-Share results,
and other terms and conditions of outstanding Awards, as may be determined to be
proportionate and equitable by the Committee to prevent the dilution or
enlargement of Awards and to preserve the availability of Shares (or other
securities) for future grants under the Plan; provided, however, that the number
of Shares subject to any




--------------------------------------------------------------------------------




Award will always be rounded down to a whole number. The Committee's
determination with respect to any adjustments will be conclusive. Any Shares or
other securities received, as a result of any of the foregoing, by a Participant
with respect to Restricted Shares will be subject to the same restrictions and
the certificate(s) or other instruments representing or evidencing the Shares or
other securities will be legended and deposited with the Company in the manner
provided in Section 13 hereof. To the extent that any adjustment will affect an
Award that constitutes deferred compensation subject to Code section 409A, or
that would cause an Award to become deferred compensation subject to Code
section 409A, the Committee will adjust the Award in a manner that will not
constitute the grant of a new stock right or a change in the form of payment
under Code section 409A and its interpretive regulations.
18. Effect of Reorganization. Unless otherwise provided by the Committee in the
Award Agreement, Awards will be affected by a Reorganization as follows:
(a) If the Reorganization is a dissolution or liquidation of the Company then
(i) the time-based restrictions on Restricted Shares will lapse and (ii) each
outstanding Option Award will terminate, but each Participant to whom the Option
was granted will have the right, immediately prior to the dissolution or
liquidation, to exercise the Option in full, notwithstanding the provisions of
Section 11 hereof, and the Company will notify each Participant of such right
within a reasonable period of time prior to any dissolution or liquidation.
(b) If the Reorganization is a merger, share exchange, consolidation or
combination, upon the effective date of the Reorganization (i) each Participant
will be entitled, upon exercise of an Option in accordance with all of the terms
and conditions of the Plan, to receive in lieu of Shares, such shares or other
securities or consideration as the holders of Shares are entitled to receive
pursuant to the terms of the Reorganization (the “Acquisition Consideration”);
(ii) each Participant will be entitled, upon exercise of a Stock Appreciation
Right in accordance with all the terms and conditions of the Plan, to receive
the difference between (A) the aggregate fair market value, on the applicable
date, of the Acquisition Consideration receivable upon such Reorganization by a
holder of the number of Shares which might have been obtained upon exercise of
the Option to which the Stock Appreciation Right relates (or any portion
thereof) immediately prior to such Reorganization and (B) the aggregate Exercise
Price of such Option (or portion thereof); (iii) each holder of Performance
Shares or Performance Units (with respect to Shares, if any, covered by such
Award) will be entitled to receive on the date set forth in such Award, the
Acquisition Consideration receivable upon such Reorganization by a holder of the
number of Shares which are covered by such Award; and (iv) each holder of
Restricted Shares or Restricted Share Units will be entitled to receive such
shares or other securities or consideration as the holders of Shares received
upon such Reorganization, which, in the case of Restricted Shares will be
subject to the restrictions set forth in Section 13 hereof (unless the Committee
accelerates the lapse of such restrictions) and the certificate(s) or other
instruments representing or evidencing any shares or other securities shall be
legended and deposited with the Company in the manner provided in Section 13
hereof.
Despite any other provision of this Section 18 to the contrary, for Awards of
Performance Shares, Performance Units, Restricted Shares, or Restricted Share
Units that are intended to qualify as performance-based compensation under Code
section 162(m), a Reorganization shall not cause accelerated vesting or payment
with respect to those Awards unless the Reorganization constitutes a “change of
ownership or control” for purposes of Code section 162(m) and its interpretive
regulations; and for Awards of Performance Units or Restricted Share Units that
constitute “deferred compensation” within the meaning of Code section 409A, a
Reorganization shall not cause accelerated payment with respect to those Awards
unless the Reorganization constitutes a “change in the ownership or effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Code section 409A and its interpretive
regulations.
The adjustments contained in this Section and the manner of application of such
provisions will be determined solely by the Committee.
19. Assignments and Transfers. No Award nor any right or interest of a
Participant in any Award under the Plan may be assigned, encumbered or
transferred otherwise than by will or the laws of descent and distribution.
Notwithstanding the foregoing, the Committee may, in its sole discretion, set
forth in an Award Agreement at the time of grant or thereafter, that the Award
(other than Incentive Stock Options) may be transferred to members of the
Participant's immediate family, to one or more trusts solely for the benefit of
such immediate family members and to partnerships in which such family members
or trusts are the only partners. For this purpose, immediate family means the
Participant's spouse, parents, children, step-children, grandchildren and legal
dependents. Any transfer of an Award under this provision will not be effective
until notice of such transfer is delivered to the Company.
20. No Implied Rights. No officer, Director, Employee or other person will have
a right to be selected as a Participant nor, having been so selected, to be
selected again as a Participant, and no officer, Director, Employee or other
person will have any claim or right to be granted an Award under the Plan or
under any other incentive or similar plan of the Company or any Affiliate.
Neither the Plan nor any action taken under the Plan will be construed as giving
any Employee any right to be retained in the employ of the Company or any
Affiliate.




--------------------------------------------------------------------------------




21. Delivery and Registration of Shares. The Company's obligation to deliver
Shares with respect to an Award will, if the Committee requests, be conditioned
upon the receipt of a representation as to the investment intention of the
Participant to whom such Shares are to be delivered, in such form as the
Committee will determine to be necessary or advisable to comply with the
provisions of the Securities Act or any other applicable federal or state
securities laws. It may be provided that any representation requirement will
become inoperative upon a registration of the Shares or other action eliminating
the necessity of the representation under the Securities Act or other applicable
federal or state securities laws. The Company will not be required to deliver
any Shares under the Plan prior to (a) the admission of such Shares to listing
on any stock exchange or quotation system on which Shares may then be listed or
quoted, and (b) the completion of any registration or other qualification of the
Shares under any state or federal law, rule or regulation, as the Company
determines to be necessary or advisable.
22. Income Tax Withholding. In order to comply with all applicable federal,
state or local income tax laws or regulations, the Company may take such action
as it deems appropriate to ensure that all applicable federal, state or local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all federal and state
taxes to be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Market
Value equal to the amount of such taxes (but only to the extent of the minimum
amount required to be withheld under applicable laws or regulations) or (ii)
delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Market
Value equal to the amount of such taxes (but only to the extent of the minimum
amount required to be withheld under applicable laws or regulations). The
election, if any, must be made on or before the date that the amount of tax to
be withheld is determined.
23. Waiver of Restrictions and Requirements. Notwithstanding any other provision
of the Plan, the Committee may permit the lapse or waiver of restrictions with
respect to Restricted Share Units or Restricted Shares or the satisfaction of
any requirements or goals with respect to Performance Units or Performance
Shares. With respect, however, to Restricted Share Units, Restricted Shares,
Performance Units, or Performance Shares that are intended to qualify as
performance-based compensation under Code section 162(m), the Committee may not
take any action under this Section that will cause those Restricted Share Units,
Restricted Shares, Performance Units, or Performance Shares to fail to qualify
as performance-based compensation.
24. Termination, Amendment and Modification of Plan, Award Agreements and
Awards. The Board may at any time terminate, and may at any time and from time
to time and in any respect amend or modify the Plan, any Award Agreement or any
outstanding Awards; provided, however, that to the extent necessary and
desirable to comply with Rule 16b-3 under the Exchange Act, Code section 162(m),
or Code section 422 (or any other applicable law or regulation, including
requirements of any stock exchange or quotation system on which the Company's
common stock is listed or quoted), shareholder approval of any Plan amendment
will be obtained in the manner and to the degree as is required by the
applicable law or regulation; and provided further, that no such termination,
amendment or modification of the Plan, an Award Agreement or an outstanding
Award will in any manner adversely affect the Participant without the consent of
the Participant to whom the Award was granted or the transferee of the Award.
25. Code Section 409A. The Plan and all Awards will be interpreted and applied
in a manner consistent with the applicable standards for nonqualified deferred
compensation plans established by Code section 409A and its interpretive
regulations and other regulatory guidance. To the extent that any terms of the
Plan or an Award would subject a Participant to gross income inclusion,
interest, or additional tax pursuant to Code section 409A, those terms are to
that extent superseded by, and shall be adjusted to the minimum extent necessary
to satisfy or to be exempt from, the Code section 409A standards. A Participant
shall not be entitled to payment of a benefit that constitutes “deferred
compensation,” within the meaning of Code section 409A, because of the
termination of Continuous Service for a reason other than death or Disability,
unless that termination constitutes a “separation from service” within the
meaning of Code section 409A and its interpretive regulations. If as of the date
his or her employment terminates, an Employee is a “specified employee,” within
the meaning of Code section 409A, and if the Company has stock that is publicly
traded on an established securities market or otherwise, any payment of deferred
compensation, within the meaning of Code section 409A, otherwise payable because
of employment termination will be suspended until, and will be paid to the
Employee on, the first day of the seventh month following the month in which the
Employee's last day of employment occurs.
26. Recoupment of Awards. Awards and any compensation or benefits associated
therewith shall be subject to repayment or forfeiture as may be required to
comply with (a) any applicable listing standards of a national securities
exchange adopted in accordance with Section 10D of the Exchange Act (regarding
recovery of erroneously awarded compensation) and any implementing rules and
regulations of the U.S. Securities and Exchange Commission adopted thereunder
and (b) any policies adopted by the Company to implement such requirements, all
to the extent determined by the Committee in its discretion to be applicable to
a Participant. Any Award Agreement may be unilaterally amended by the Committee
to comply with any such compensation recovery policy.




--------------------------------------------------------------------------------




27. Effective Date and Term of Plan. The Plan, as amended and restated, was
approved by the Company's Board of Directors on August 13, 2013, and will become
effective on October 15, 2013, upon its approval by the shareholders of the
Company at the Company's 2013 Annual Meeting of Share Owners. Unless sooner
terminated pursuant to Section 24 hereof, no further Awards may be made under
the Plan after December 31, 2018. All Awards granted by the Company under the
Plan prior to such termination date shall remain outstanding and shall continue
to be subject to the terms of the applicable Award Agreements and the terms and
conditions of the Plan as in effect prior to such termination date.
28. Governing Law. The Plan and Award Agreements will be construed in accordance
with and governed by the internal laws of the State of Indiana.
29. Shareholder Rights. Except to the extent provided with respect to an Award
of Restricted Shares in accordance with Section 13 hereof, no Participant shall
have any of the rights or privileges of a shareholder of the Company with
respect to any Shares issuable pursuant to an Award unless and until
certificates representing the Shares shall have been issued and delivered to the
Participant.


